DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1-18 are pending. 

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1-18 in the official action of 11-24-2020 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

CLAIM INTERPRETATION
The Examiner’s statements in the Official Action of 11-24-2020, as to the presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) has been invoked with respect to specific claim limitations, is incorporated herein by reference.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHOARINEJAD (US 2008/0143482) in view of VIVAS SUAREZ (US 2019/0362304) and KODGER (US 2006/0229895).
Regarding claims 1 and 9, 
SHOARINEJAD teaches a method of locating a distribution item comprising: 
receiving a request in a user interface to locate an item, the item having a beacon (101A) thereon (01 in fig. 2; [0117] teaches that a request may be manually generated; [0074] teaches entry by a user to locate an item); 
communicating the request to a central server (see 202 in fig. 2); 
activating a plurality of sensors in a distribution network ([0117] teaches that a server (reasonably corresponding to a hub) instructs readers to transmit interrogation signals to the tag); receiving a signal from the beacon on the item in at least one of the plurality of sensors (102A-C) in the distribution network (203 in fig. 2; [0117] teaches that the readers receive a backscattered signals from the tag); and 
determining the location of the item within the distribution facility based on the received signal from the beacon on the item (see 209 in fig. 2; [0117] teaches determining the tag’s location). 

Shoarinejad fails to expressly teach activating a plurality of sensors wherein the plurality of sensors comprise at least a first sensor located within a distribution facility of the distribution network and wherein each of the plurality of sensors is configured to detect the beacon.
VIVAS SUAREZ teaches a method of locating a distribution item (at least the Abstract portion teaches an article tracking system) comprising: 
receiving a request in a user interface to locate an item, the item having a beacon ([0139] and [0203] teach that a client devices 350 for communicating with the processing system 130; at least 1025 in fig. 10A teaches that the tag transmits a message to the reader, said message corresponding to a beacon); 
communicating the request to a central server (in figure 3, see the communication between client devices 350 and server 330 via network 340); 
activating a plurality of sensors ([0139] teaches a number of readers provided at respective physical locations; 320 in fig. 3) the plurality of sensors comprising at least a first sensor located within a distribution facility of the distribution network and a second sensor located within a vehicle or facility of the distribution network remote from the distribution facility, each of the plurality of sensors configured to detect the beacon ([0222] teaches that tag readers 320 are provided within facilities within the 
determining the location of the item within the distribution facility based on the received signal from the beacon on the item ([0228] in combination with fig. 10B teaches that the reader transmits the tag identifier and tag reader identifier to the processing system 330. At step 1065, the processing system 330 determines an article identity utilizing and article location at step 1070. ) 
Before the effective filing date of the invention, it would have been obvious modify the system of Shoarinejad per the teachings of VIVAS SUAREZ, activating a plurality of sensors for locating a tagged item wherein the first and second sensors are located as claimed and wherein each of the plurality of sensors is configured to detect the beacon, for the purpose of tracking the real-time location of the item whether it is stationary or moving, inside or outside of a building structure of the distribution network.
Shoarinejad as modified by VIVAS SUAREZ, fails to expressly teach: 
comparing the determined location of the item to stored item routing information for the item; and generating an alert based at least in part on the determined location of the item and the item routing information. 
KODGER teaches a known technique is disclosing systems and methods for tracking one or more shipped items that are shipped via a carrier wherein the systems and methods further comprise: 

generating an alert based at least in part on the determined location of the item and the item routing information ([0059] teaches that an alert flag is triggered when the package is scanned at an expected location outside of an anticipated window). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to recognize that applying the known technique of Kodger would have yielded predictable results. That is to say, that it would have resulted in an improved system whereby the shipper, recipient, carrier or an interested third party may quickly determine an item’s shipment status i.e., location and timeliness of arrival. 

Regarding claim 2, 
SHOARINEJAD teaches sending, via the plurality of sensors, an interrogation signal recognizable by the beacon ([0002] teaches using readers or interrogators 102AD; [0107] teaches that the readers may communicate with specific tags by sending a signal that all tags respond to). 
Regarding claim 3, 
SHOARINEJAD teaches that the interrogation signal is configured to cause the beacon to emit a signal ([0068] teaches that the tags emit a backscattered signal). 
Regarding claim 4, 

Regarding claim 5, 
SHOARINEJAD teaches that the beacon emits an audible signal in response to the interrogation signal. 
Regarding claim 6, 
SHOARINEJAD teaches determining a unique identifier for the beacon based on the request to locate the item ([0107] teaches The RF signals may address or otherwise specify a particular tag to be accessed; [0108] teaches that the tag’s response include its identification number). 
Regarding claim 7, 
SHOARINEJAD teaches causing the beacon to emit a signal recognizable to a portable computing device ([0126] teaches a portable device) in communication with the central server and providing a visual indication of the location of the item within the distribution facility ([0126] teaches providing mapping information to the portable device). 
Regarding claim 8, 
SHOARINEJAD teaches providing, via the user interface, location information ([0074] teaches that a user may enter an item to be located and system displays a map to the user). 
Regarding claim 10, 
KODGER teaches that the item routing information comprises an intended delivery date of the item, and wherein the comparing comprises determining if the item 
Regarding claim 11, 
KODGER teaches that the alert causes the item to be rerouted ([0053] teaches that following status change i.e., alert, due to facility re-routing, the package is dynamically updated, rescheduled delivery is determined and the status of the rerouted package will return to normal). 
Regarding claim 12, 
KODGER teaches that the alert comprises an instruction transmitted to item processing equipment ([0041] teaches that a flowchart may be performed on a computer or apparatus to produce the disclosed process; see the flowchart of fig. 6A). 
Regarding claim 13, 
KODGER teaches that item information comprises a sorting or routing plan for the item ([0052] teaches that package level detail information includes the time that a sorting process starts). 
Regarding claim 14, 
KODGER teaches that the comparing comprises determining if the item is scheduled to be on a particular vehicle ([0055] teaches that the information includes the time and date of a package and carrier, and an identifier associated with a vehicle or means of transport). 
Regarding claim 17, 
KODGER teaches that the comparing comprises querying an item routing database to obtain the stored item routing information ([0062] teaches that package information may include linking information and is stored in a computer database such that a single scan or read returns all linked information including tracking data). 
Regarding claim 18, 
KODGER teaches that the alert comprises a notification to a sender or an intended recipient of the item ([0059] teaches that the recipient may receive data regarding the package’s shipping status.) 

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over SHOARINEJAD (US 2008/0143482) in view of VIVAS SUAREZ (US 2019/0362304) and KODGER (US 2006/0229895) and applied to claim 14 and further in view of ARMSTRONG (US 2016/0078264).
Regarding claims 15 and 16, 
SHOARINEJAD, modified by VIVAS SUAREZ  and KODGER, teaches determining that the item is scheduled to be on a particular vehicle and is not on the particular vehicle (claim 15), or that the item is on a particular vehicle and is not scheduled to be on the particular vehicle (claim 16) ([0055] teaches that a vehicle corresponds to a means of transport; [0058] teaches scanning and reading the item during its transport and determining via a comparison to an expected time widow to each respective location per routing information, therefore Kodger is interpreted as teaching determining when a package is located in for example, a facility when it is expected to be on a vehicle (see the yellow or red light of [0059]), and similarly detects 
SHOARINEJAD teaches a tag location system within an office or building, and  VIVAS SUAREZ is relied upon for expanding the environment (in a building or in a vehicle) in which the tag location system of SHOARINEJAD may operate.  
SHOARINEJAD, as modified, fails to expressly teach providing an alert comprising an instruction to an operator of the particular vehicle regarding an item. 
In paragraph [0191], ARMSTRONG recognizes a need, in the field of item tracking, for communicating to an employee a set of instructions/alert which indicates that an ‘out of place’ item should be removed from its found location to a predetermined location 2416.  While Armstrong defines an ‘out of place’ item corresponds to an item which has been determined to be in the wrong location in the store, warehouse or facility.  
Before the effective filing date of the invention, it would have been obvious to further modify the system of SHOARINEJAD, to employ the technique of Armstrong which is communicate to an employee (e.g., vehicle operator) that a co-located item is in the wrong location, for the purpose of identifying and subsequently re-directing the item to its proper location at the earliest possible time.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONNE PENDLETON whose telephone number is (571)272-7497.  The examiner can normally be reached on M-F 9a-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/DIONNE PENDLETON/Primary Examiner, Art Unit 2689